Citation Nr: 0032370	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to December 1, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the benefit sought on appeal.  
The veteran, who had active service from September 1965 to 
September 1967, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was discharged from service in September 
1967.

2.  The VA received the veteran's claim for service 
connection for PTSD on December 1, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to December 1, 
1998, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the effective date of an award of compensation will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later, if the claim is received more than 
one year following the veteran's discharge from military 
service.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1999).  In this regard, the claim for benefits 
may be formal or informal; any communication received from 
the claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim so long as it identifies the benefit 
sought.  See 38 C.F.R. § 3.155.  It is within this context 
that the veteran's claim must be evaluated.  

In this case the veteran asserts that he signed and submitted 
a VA Form 526 (Veteran's Application for Compensation or 
Pension) to claim entitlement to service connection for PTSD 
on November 24, 1998.  He noted that that his representative, 
The American Legion, received that application on November 30 
1998.  Therefore the effective date of his claim should be 
December 1, 1998.  

The record reflects that the veteran did sign a VA Form 526 
on November 24, 1998 and that his representative received 
this application by November 30, 1998, as evidenced by a 
letter that date forwarding the veteran's application and 
supporting documents to the RO for consideration.  The 
veteran's application and supporting documents were received 
by the RO on December 1, 1998.  A rating decision dated in 
April 1999 granted service connection for PTSD effective 
December 1, 1998, the dated the RO received the veteran's 
claim.

Based on this evidence the date of December 1, 1998 is the 
correct date for the grant of service connection for PTSD.  
It is not contended that any application for service 
connection for PTSD was filed within one year of the 
veteran's separation from service in September 1967.  The 
record also clearly reflects that the RO received the 
veteran's claim for service connection on December 1, 1998 
and the veteran has submitted no evidence that demonstrates 
that the RO received his application prior to that date.  See 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  Therefore 
there is no basis for an effective date for the grant of 
service connection for PTSD prior to that date.

By way of explanation, the Board would like to point out to 
the veteran that the American Legion is an independent 
service organization that represents veterans, but which is 
not part of the VA.  Consequently, even though the veteran 
submitted an application to the American Legion, whose office 
is apparently in the same building as the RO, because it is 
not part of the VA system, submissions to it do not 
constitute receipt by VA.  

Also, while the effective date of the veteran's award of 
service connection is December 1, 1998, laws pertaining to 
the payment of monetary benefits prescribed by Congress and 
implemented by VA regulation provide for payment of 
compensation in this case as of January 1, 1999.  
"Regardless of VA regulations concerning effective dates of 
awards . . . payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective."38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.


ORDER

An effective date prior to December 1, 1998 for the grant to 
service connection for PTSD is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

